Title: To George Washington from Major General Philip Schuyler, 16 September 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Septr 16. 1776.

I do myself the Honor to inclose You Copies of General Arnolds & Colo: Dayton’s Letters, In Consequence of the Intelligence they contain, I have dismissed the Militia.

Yesterday I transmitted to Congress, Copies of the Papers here mentioned, together with my Resignation, and have advised them that I shall continue to act as usual, until such a Time is Elapsed, In Which a General Officer can be sent here, If they think It necessary that one should reside here, Which I supposed could not exceed a Fortnight, Immediately after Which I propose Attending my Duty in Congress.
As there is not sufficient Water at this Season to raft Boards to this Place from the Mills, Which border on Hudsons River above this, they must be brought Part of the Way by Land, which will Considerably enhance the price, & Of which I have adviced the Quarter Master General.
I am informed that the Term for which De Haas’s Maxwells & Winds Regiments were engaged, expires the Beginning of October & I fear the soldiers will not remain in the Service after that; If they leave Tyonderoga, It will not only weaken but greatly dispirit our Troops. I sincerely wish Congress would take some Measures, If possible to detain these people, untill the Season shall be so far advanced, as that there will be no Prospect of the Enemy attempting any Thing in this Quarter until Another Year.
Your Excellency’s Favor of the 12th instant Mr Allen delivered Me Yesterday. I am Dr Sir Most respectfully & sincerely Your Obedient Humble servt

Ph: Schuyler

